                     Case 19-12415-MFW             Doc 108   Filed 12/03/19         Page 1 of 16



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

In re                                                          Chapter   11


llRI HOLDING                 CORP ., et   al.l                 Case   No. 19-12415 (MFW)

                                  Debtors                      (Jointly Administered)



 NOTICE OF AGENDA FOR HEARING SCHBDULED FOR DECEMBBR 5, 2019, AT
 2:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE MARY F.
 WALRATH AT THE UNITED STATES BANKRUPTCY COURT FOR THB DISTRICT
    oF DELA\ryARE, LOCATED AT 824 NORTH MARKET STREBT, 5Ï'rr FLOOR,
             couRTRooM No.4, WILMINGTON, DELAWARE 198012

MATTERS TO BE FILED UNDER CNO/COC

              Motion for Entry of Interim and Final Orders Authorizing the Debtors to Pay Prepetition
              Wages, Compensation, Employee Ilenef'rts and Other Associated Obligations [D.1. 10,
              filed on November 14,20191

              Response Deadline: December 2 ,2019 at 4:00 p.m. Extended                to l)ecember 3,2079 at
              10:00 a.m. l'or the Ofïìcial Committee of Unsecured Creditors

              Responses Received: None.

              Related Documents:

              A         Declaration       of Matthew R. Manning in Support of the Debtors' Chapter                   11

                        Petitions and First Day Pleadings [D.I. 2,f:.Jed on November 14,20191

I The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number,   are:
l-lRl Holding Corp. (4677), Houlihan's Restaurants, Inc. (8489), HDJG Corp. (3419), Red Steer, Inc. (2214), Sant
Wilson's/Kansas, Inc. (5139), Darryl's of St. Louis County, lnc. (7177), Darryl's of Overland Park, lnc. (3015),
lloulihan's of Ohio, lnc. (6410), HRI O'Fallon, Inc. (4539), Algonquin Houlihan's Restaurant, |,.L,.C. (0449),
Geneva Houlihan's Restaurant, L.L.C. (3156), Hanley Station Houlihan's Restaurant, LLC (8058), Houlihan's
Texas Holdings, lnc. (5485), I{oulihan's Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741), JGIL
Millburn, LLC (6071), JGll- Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), JGIL Omaha,
Lt,C (5485), HOP NJ NY, LLC (1106), FIOP Farmingdale LLC (1273), HOP Cherry llill LLCr (5012), HOP
Paramus LLC (5 154), I IOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLCì (5946), HOP
Fleights LLC (6017), HOP Bayonne LLC (7185), HOP lìairfield LLC (8068), HOP Rarnsey LLC (8657), HOP
Ilridgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
(2571), HOP New Brunswick L,LC (2631), HOP Hohndel LLC (2638), HOP Woodbridge LI-C (8965), and
Houlihan's of Chesterfield, Inc. (5073). The Debtors'corporate headquafters and the rnailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.
2 Any pany who wishes to attend telephonically is required to make arrangements prior to the hearing through
CourtCall by telephone (866-582-6818) or by facsinrile (866-533-2946).


{ r 247.001   -w00s8867.4)
                      Case 19-12415-MFW         Doc 108     Filed 12/03/19    Page 2 of 16



               B         Notice of Filing of Chapter 1l Petitions and Related Motions and Declarations
                         [D.1. 21, filed on November 74,2019]

               C         Interim Order Authorizing the Debtors to Pay Prepetition Wages, Compensation,
                         Employee Benefits, and Other Associated Obligations [D.I. 53, entered on
                         November 15,20191

               D         Omnibus Notice of Certain Second Day Hearing Motions [D.1. 66, filed on
                         November 15,20191

               Status: The Debtors have received no responses to the Motion. The Debtors intend to
               file and submit a certificate of no objection in accordance with the Local Rules and the
               Court's procedures.

2              Motion of the Debtors for Entry of an Order Authorizing Debtors to File Under Seal
               Certain Exhibits to the Motion of the Debtors for Entry of an Order Authorizing
               Implementation of Key Employee Retention Plan and Key Employee Incentive Plan
               [D.1. 39, filed on November 14,2019]

               Response Deadline: December 2,2019 at 4:00 p.m. Extended to December 3,2019 at
               10:00 a.m. for the Official Committee of Unsecured Creditors.

               Responses Received:

              A.         Informal comments received from the Ofhce of the United States Trustee.

              Related

              A          ISEAI.ED] Motion of the Debtors for Entry of an Order Authorizing
                         Implementation of Key Employee Retention Plan and Key Employee Incentive
                         Plan [D.I. 37, filed on November 14,20191

              R          IREDACTED] Motion of the Debtors for Entry of an Order Authorizing
                         Implementation of Key Employee Retention Plan and Key Employee Incentive
                         Plan [D.L 38, filed on November 74,20191

              C         Omnibus Notice of Certain Second Day Hearing Motions [D.1. 48, filed on
                        November 15.20191

              Status: The informal comments from the Office of the United States Trustee have been
              resolved. The Debtors intend to file and submit a certification of counsel in accordance
              with the Local Rules and the Courl's procedures.

-1            l)ebtors' A¡rplicafion Jbr an Orcler Authorizing the (l) Retention of M-lll Advisory
              Paftners, l,P and (II) Designation of Matthew R. Manning as Chief Restructuring Off,rcer,
              Nunc Pro Tunc to the Petition Date fD.l. 41, filed on November 14,2019)



{ r 247.00r   -w005fì867,4}                             2
                   Case 19-12415-MFW          Doc 108      Filed 12/03/19    Page 3 of 16



           Response I)eadline: December 2,2019 at 4:00 p.m. Extended            to December 3,2019 aI
           10:00 a.m. for the Official Committee of Unsecured Creditors.

           Responses Received

           A.         Informal comments received from the Office of the United States Trustee.

           Related Documents:

           A.         Declaration   of Matthew R. Manning in       Support of the Debtors' Chapter    11
                      Petitions and First Day Pleadings [D.1. 2,filed on November 14,2019]

           B.         Omnibus Notice of Certain Second Day Hearing Motions [D.L 48, filed on
                      November 15,20191

           Status: The informal comments from the Office of the United States Trustee have been
           resolved. The Debtors intend to file and submit a certifìcation of counsel in accordance
           with the l,ocal Rules and the Court's procedures.

4          Debtors' Application for Entry of an Order (I) Authorizing the Retention and
           Employment of Piper Jaffray & Co. as the Debtors' Investrnent Banker and Exclusive
           Agent ftrr the Proposed Transaction, Effective as of the Petition Date, and (lI) Waiving
           Certain Information Requirements Pursuant to Local Rule 2016-2 lD.l. 42, filed on
           November 14,2019)

           Response Deadline: Decenrber 2, 2019 at 4:00 p.m. Extended           to Decernber 3,2079 at
           10:00 a.m. for the Official Committee of Unsecured Creditors.

           Responses Received

           A.         Informal comments received from the Office of the United States Trustee.

           Related Documents

           A.         Declaration   of Matthew R. Manning in     Support    of the Debtors' Chapter   11
                     Petitions and First Day Pleadings [D.1. 2, filed on November 14,20191

          B.         Omnibus Notice of Certain Second Day Ilearing Motions [D.1. 48, filed on
                     November 15,20191

          Status: The informal comments from the OfIìce of the United States Trustee have been
          resolved. The Debtors intend to f,rle and submit a certification of counsel in accordance
          with the Local Rules and the Courl's procedures.




                                                      a
{ r 247.001 -w0058867.4)                              -)
                     Case 19-12415-MFW         Doc 108     Filed 12/03/19     Page 4 of 16



5              Application of the Debtors to Approve the Employment and Retention of Landis Rath &
               Cobb LLP as Counsel , Nunc Pro Tunc to the Petition Date, Pursuant to Bankruptcy Code
               Section 327(a), Bankruptcy Rules 2014 and2016 and Local Rule 2014-1 [D.1.43, filed
               November 14,20191

               Response Deadline: December    2,2019 at 4:00 p.m. Extended to December 3,2019 at
               l0:00 a.m. for the Official Committee of Unsecured Creditors.

               Responses Received: None.

               Related Documents

               A        Declaration of Matthew R. Manning in Support of the Debtors' Chapter 1l
                        Petitions and First Day Pleadings fD.I. 2, filed on November 74,20191

               B        Omnibus Notice of Certain Second Day Hearing Motions [D.I. 48, filed on
                        November 15,20191

              Status: The Debtors have received no responses to the Application. The Debtors intend
              to file and submit a cerlificate of no objection in accordance with the Local Rules and the
              Couft's procedures.

6             Application of the Debtors for Entry of an Order Approving the Employment and
              Retention of Hilco Real Estate, LI-,C, as Real Estate Advisor to the Debtors, Nunc Pro
              Tunc to the Petition Date and a Waiver of Compliance with Certain of the Requirements
              of Local Rule 2016-2 [D.I. 44,filed on November 74,20191

              Response Deadline: December 2,2019 at 4:00 p.m. Extended           to December 3,2019 at
              10:00 a.m. for the Official Committee o1'Unsecured Creditors.

              Responses Received: None

              Related Doouments:

              A         Declaration of Matthew R. Manning in Support of the Debtors' Chapter           11
                        Petitions and First Day Pleadings [D.L 2, filed on November 14,20191

              B         Omnibus Notice of Certain Second Day Hearing Motions [D.I. 48, filed on
                        November 15,20191

              Status: The Debtors have received no responses to the Application. The f)ebtors intend
              to frle and submit a certificate of no objection in accordance with the t,ocal Rules and the
              Court's procedures.




{ r 247.00r   -w0058867.4)                             4
                 Case 19-12415-MFW           Doc 108      Filed 12/03/19   Page 5 of 16



7         Debtors' Application      for   Authorization   to Employ and Retain    Kurtzman Carson
          Consultants LLC as Administrative Advisor Effective Nunc Pro Tunc to the Petition Date
          [D.1. 45, filed on November 14,2019]

          Response Deadline: I)ecember 2 ,2019 at 4:00   p.m. Extended to December 3,2019 at
          10:00 a.m. for the Official Committee of Unsecured Creditors.

          Responses Received: None

         Related Documents

          A.       Declaration   of Matthew R. Manning in Support of the Debtors' Chapter 1l
                   Petitions and First Day Pleadings [D.I. 2,f/'ed on November 14, 2019]

         B.        Omnibus Notice of Certain Second Day Hearing Motions [D.I. 48, filed on
                   November 15,20191

         Status: The Debtors have received no responses to the Application. The Debtors intend
         to file and submit a certif,icate of no objection in accordance with the Local Rules and the
         Coufi's procedures.

MATTERS GO ING FORWARD:

I        Motion of the Debtors for Entry of Interim and Final Orders (A) Authorizing the
         Maintenance of Bank Accounts and Continued Use of Existing Business Forms and
         Checks, (B) Authorizing the Continued Use of Existing Cash Management System and
         (C) Granting Lirnited Relief from the Requirements of Bankruptcy Code Section 345(b)
         and the United States Trustee Operating Guidelines [D.I. 4, filed on November 14.2019]

         Response Deadline: December 2,2019 at 4:00 p.m. Extended            to December 3,2019    al.
         10:00 a.m. fbr the Official Committee of Unsecured Creditors.

         Responses Received

         A         Informal comments received from the Official Committee             of   Unsecured
                   Creditors.

         B.        Infonnal comments received from United Missouri Bank ("UMB").

         Related Documents:

         A         Declaration   of Matthew R. Manning in Support of' the Debtors' Chapter        11
                   Petitions and First Day Pleadings [D.I. 2, filed on November 14,2019]

         B         Notice of Filing of Chapter I I Petitions and Related Motions and Declarations
                   !D.I.21. filed on November 14,20191


II247 001-W00588(r7 4)                              5
           Case 19-12415-MFW         Doc 108     Filed 12/03/19    Page 6 of 16



     C       Interim Order (A) Authorizing the Maintenance of Bank Accounts and Continued
             Use of Existing Business Forms and Checks, (B) Authorizing the Continued Use
             of Existing Cash Management System and (C) Granting Limited Relief from the
             Requirements of tsankruptcy Code Section 345(b) and the United States Trustee
             Operating Guidelines [D.I. 55, entered on November 15, 20191

     D       Omnibus Notice of Certain Second Day Hearing Motions [D.1. 66, hled on
             November 15,20191

      Status: This matter is going forward

9    Motion of the Debtors for Entry of Interim and Final Orders (A) I'rohibiting Utilities
     from Altering, Refusing or l)iscontinuing Service, (B) Deeming Utilities Adequately
     Assured of Future PerfÌrrmance and (C) Establishing Procedures for Determining
     Adequate Assurance of Payment [D.I. 5. filed on November 74,2019]

     Response Deadline: December 2,2019 at 4:00 p.m. Extended         to December 3,2079 at
     10:00 a.m. for the Official Committee of Unsecured Creditors.

     Responses Received:

     A.      Inf-ormal comments received from Waste Management.

     B       Infbrmal comments received from the Off,rcial Committee          of    Unsecured
             Creditors.

     C.      Objection of Certain Utility Companies to the Motion of the Debtors fbr Entry of
             Interim and Final Orders (A) Plohibiting Utilities fiom Altering, Refusing or
             Discontinuing Service, (B) Deeming Utilities Adequately Assured of Future
             Performance and (C) Establishing Procedures For Determining Adequate
             Assurance of Payment [D.L 8l, liled on 1112612019l

     Related Documents

     A       Declaration   of Matthew R. Manning in    Support    of the Debtors' Chapter   11
             Petitions and First Day Pleadings [D.L 2, filed on November 14.2019]

     B       Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
             [D.I. 21, filed on November 14,20191

     C       Interim Order (A) Prohibiting Utilities from Altering, Refusing or Discontinuing
             Service, (B) Deeming tJtilities Adequately Assured of Future Performance and
             (C) Establishing Procedures for Determining Adequate Assurance of Payment
             lD.I. 57, entered on November 15, 20191

     D.      Omnibus Notice of Certain Second Day Hearing Motions [D.1. 66, filed on
             November 15,20191

{r247.001-w005118674)                        6
                    Case 19-12415-MFW          Doc 108     Filed 12/03/19    Page 7 of 16



            Status: This matter is going forward

10          Motion of the Debtors for Interim and Irinal Orders Authorizing the Debtors to
            (I) Maintain Existing Insurance Policies and Pay All Policy Premiums Arising
            Thereunder and Renew or Enter into New Policies and (II) Continue Insurance Premium
            Financing Program, Pay Insurance Premium Financing Obligations Arising in
            Connection Therewith and Renew or Enter into New Premium Financing Arrangements
            [D.1. 6, filed on November 14,20191

            Response Deadline: December   2,2019 at 4:00 p.m. Extended to December 3,2019             at
            10:00 a.m. for the Ofhcial Committee of Unsecured Creditors.

            Responses Received:

            A.          Informal comments received from Chubb Insurance Compantes.

            B.          Informal comments received from the Ofhcial Committee            of   Unsecured
                        Creditors.

            Related Documents

            A.          Declaration of Matthew R. Manning in Supporl of the l)ebtors' Chapter        11
                        Petitions and F-irst Day Pleadings [D.I. 2,fil'ed on November 14,20191

            B.         Notice of Filing of Chapter 1l Petitions and Related Motions and Declarations
                       [D.1. 21, filed on November 14,20191

            C.         Interim Order Authorizing the Debtors to (I) Maintain Existing Insurance Policies
                       and Pay All Policy Premiums Arising Thereunder and Renew or Enter into New
                       Policies and (II) Continue Insurance Premium Financing Program, Pay Insurance
                       Premium Financing Obligations Arising in Connection Therewith and Renew or
                       Enter into New Premium Financing Arrangements [D.1. 59, entered on November
                       15,20191

           D           Omnibus Notice of Certain Second Day Hearing Motions [D.I. 66, filed on
                       November 15,20191

            Status: This matter is going forward.

11         Motion of the Debtors for Entry of Interim and Final Orders (A) Authorizing the Debtors
           to Pay All or a Portion of the Prepetition Claims of Certain Critical Vendors and
           (B) Authorizing Financial Institutions to Honor and Process Related Checks and
           Transfers lD.I. 7 , {ìled on November 14,20191

           Response Deadline: I)ecember 2,2019 at 4:00 p.m. Extended to Decernber 3,2079 at
           10:00 a.m. for the Offìcial Cornmittee of Llnsecured Creditors.



{ I 247.00 I -W00588(r7.4)                             7
                 Case 19-12415-MFW        Doc 108      Filed 12/03/19    Page 8 of 16



          Responses Received

          A.       Informal comments received from the Offìcial Committee            of    Unsecured
                   Creditors.

          Related Documents:

          A.       Declaration   of Matthew R. Manning in Support of the Debtors' Chapter         11
                   Petitions and First Day Pleadings [D.I. 2, filed on November 14,2019]

          B.       Notice of Filing of Chapter I I Petitions and Related Motions and Declarations
                   [D.I. 21, filed on November 14,20191

          C        Interim Order Authorizing the Debtors to Pay All or a Portion of the Prepetition
                   Claims of Certain Critical Vendors and Authorizing Financial Institutions to
                   Honor and Process Related Checks and T'ransfers [D.1. 60, entered on November
                   15,20191

         D         Omnibus Notice of Certain Second Day Hearing Motions lD.l. 66, filed on
                   November 15,20191

          Status: This matter is going forward.

12       Motion of the Debtors for Entry of Interim and Final Orders, Pursuant to i 1 U.S.C.
         $$ 105 (a),363, 507(a)(2), 541, 1107(a), and 1108 (I)Authorizing the Payment of
         Prepetition Clairns Arising Under (A) the Perishable Agricultural Commodities Act and
         (B) the Packers and Stockyards Act and (ll) Authorizing Banks to Honor and Process
         Checks and Electronic 'Iransfer Requests Related to the Foregoing [D.1. 8, filed on
         November 14,20191

         Response Deadline: December 2,2019 at 4:00 p.m. Extended to December 3,2019 at
         10:00 a.m. for the Olficial Committee of Unsecured Creditors.

         Responses Received

         A         Informal comments received from the Official Committee           of     Unsecured
                   Creditors.

         Related Documents:

         A         Declaration   of Matthew R. Manning in    Support    of the Debtors' Chapter   1l
                   Petitions and First Day Pleadings [D.I. 2, filed on November 14,20191

         B         Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                   [D.1. 21, filed on November 14,2019]



(r247 00r-w0058867.4)                              8
                     Case 19-12415-MFW           Doc 108    Filed 12/03/19   Page 9 of 16



               C        Interim Order (l) Authorizing the Payment of Prepetition Claims Arising Under
                        (A) the Perishable Agricultural Commodities Act and (B) the Packers and
                        Stockyards Act and (II) Authorizing Banks to Honor and Process Checks and
                        Electronic Transfer Requests Related to the Foregoing [D.I.61, entered on
                        November 15,20191

               D        Omnibus Notice of Certain Second Day Hearing Motions [D.I. 66. filed on
                        November 15,20191

               Status: This matter is going forward.

t3             Motion of the Debtors for Entry of an Order (I)Authotizing the Debtors to Pay Certailr
               Prepetition Tax and Fee Obligations and (lI) Authorizing Financial Institutions to Honor
               and Process Related Checks and Transfèrs [D.I. 9, filed on November 74,20191

               Response Deadline: December 2,2019 at 4:00 p.m. Extended         to Decembet 3,2019   at
               10:00 a.m. for the Official Committee of Unsecured Creditors.

               Responses Received:

              A         1200 Harbor Boulevard,    LLC's Lirnited Objection to Debtors' Motion Regarding
                        Certain Prepetition Tax and Fee Obligations fDocket No. 9] and Reservation of
                        Rights Regarding the Debtors' Bid Procedures and Sale Motion fDocket Nos. 14,
                        l5l [D.1. 98, filed on December 2,20791
              Related Documents:

              A         Declaration   of Matthew R. Manning in Support of the Debtors' Chapter       1l
                        Petitions and F'irst Day Pleadings [D.I. 2,f:Jed on November 14,2019]

              B         Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                        [D.1. 21, filed on November 14,20191

              C         Interim Order (l) Authorizingthe Debtors to Pay Certain Prepetition Tax and Fee
                        Obligations and (II) Authorizing Financial Institutions to Honor and Process
                        Related Checks and Transfers [D.1. 58, entered on November 15, 20191

              D         Omnibus Notice of Certain Second Day Hearing Motions [D.1. 66, hled on
                        Novenrber 15,20191

              Status: This matter is going forward.

14            Debtors' Motion for Entry of an Order llstablishing Procedures ftrr Interim Compensation
              and Reimbursement of Expenses for Professionals and OfTcial Committee Members
              [D.I. 16, filed on November 14,2019)



{ I 247.001   -w00s8867.4)                              9
                  Case 19-12415-MFW          Doc 108      Filed 12/03/19   Page 10 of 16



           Response Deadline: December        2,2019 at 4:00 p.m. Extended to December 3,2019       at
            l0:00 a.m. for the Official Committee of Unsecured Creditors.

           Responses Received

           A.         Informal comments received from the Official Committee           of    Unsecured
                  Creditors.
           Related Documents:

           A.         l)eclaration of Matthew R. Manning in Support of the Debtors' Chapter         11
                      Petitions and First Day Pleadings [D.I. 2, filed on November 14,20191

           B.         Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                      1D.1.21, filed on November 14,20191.

           C.         Omnibus Notice of Certain Second Day Hearing Motions [D.1. 48, filed on
                      November 15,20191

           Status: This matter is going forward

15         Motion of the Debtors for Entry of an Order Authorizing the Employment and Retention
           of Professionals Utilized in the Ordinary Course of Business [D.I. 40, filed on November
           14,2019)

           Response Deadline: December 2,2019 at 4:00 p.m. Extended to December 3,2019 at
           10:00 a.m. for the Official Committee of Unsecured Creditors.

           Responses Received:

           A          Infbrmal comments received from the Official Committee           of    Unsecured
                      Creditors.

           Related Documents

           A.         Declaration   of Matthew R. Manning in Support of the Debtors' Chapter 11
                      Petitions and First Day Pleadings [D.L 2, filed on November 74,2019]

           B.         Omnibus Notice of Certain Second Day Hearing Motions [D.I. 48, fìled on
                      November 15,20191

           Status: This matter is going forward

t6         Debtors' First Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
           (A) Reject Certain Unexpired Leases Nunc Pro Tunc to the Petition Date and
           (B) Abandon Any Rernaining Property at the Rejected Locations and (lI) Authorizing and
           Approving Procedures to Reject Executory Contracts and Unexpired Leases [D.1. 18,
           filed on November 14,20191

I I 247.001-W00588(r7.4 )                            10
                 Case 19-12415-MFW           Doc 108       Filed 12/03/19   Page 11 of 16



           Response Deadline: December 2,2079 at 4:00 p.m. Extended            to December 3,2019 at
           10:00 a.m. f-or the Official Committee of ljnsecured Creditors.

           Responses Received:

           A.         Informal comments received fi'om Vy'eitzman, Deutsche Asset           8.
                                                                                           Wealth
                      Management, Federal Realty Investment Trust, 747 North Wabash Paftners, LLC
                      and Starwood Retail Paftners.

           B          1200 Harbor Boulevard, LLC's Limited Objection to Debtors' First Omnibus
                      Motion for Entry of an Order (l) Authorizing the Debtors to (A) Reject Certain
                      IJnexpired Leases Nunc Pro T'unc to the Petition Date and (B) Abandon Any
                      Remaining Property at the Rejected Locations and (II) Authorizing and
                      Approving Procedures to Reject Executory Contracts and Unexpired Leases
                      ïD.L 97, filed on December 2,20191

           Related Documents:

           A.         Declaration   of Matthew R. Manning in        Support of the Debtors' Chapter I I
                      Petitions and First Day Pleadings [D.I. 2, fìled on November 74,2019]

           B.        Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                     ÍD.I.21, filed on November 14,20191

           C         Notice of Filing Corrected Exhibit A to the Debtors' First Omnibus Motion for
                     Entry of an Order (I) Authorizing the Debtors to (A) Reject Certain Unexpired
                     Leases Nunc Pro Tunc to the Petition Date and (B) Abandon Any Remaining
                     Property at the Rejected Locations and (II) Authorizing and Approving
                     Procedures to Reject Executory Contracts and Unexpired Leases [D.1. 32, filed on
                     November 14,20191

           D         Omnibus Notice of Certain Second         l)ay l{earing Motions [D.l. 48, filed   on
                     November 15,20191

           Status: This matter is going forward.

17.        Motion  of the Debtors and Debtors-In-Possession for Interim and Final Orders
          (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B) Grant Liens and
          Superpriority Administrative Expense Claims to Post-Petition Lenders and (C) Utilize
          Clash Collateral, (II) Providing Adequate Protection to the Pre-Petition Secured Pafties,
          (III) Modifying the Automatic Stay. (lV) Granting Related Relief, Pursuant to 1l U.S.C.
          Sections 105, 361 ,362,363,364 and 50J, and (V) Scheduling a Final Hearing Pursuant
          to Bankruptcy Rule 4001 and Local Rule 4001-2 [D.I. 72,filed on November 14,20191

          Response Deadline: December 2,2079 at 4:00 p.m. Extended             to December 3,2019 at
          10:00 a.m. for the Official Committee of Unsecured Creditors.


{ r 247.001 -w0058867.4}                              l1
                        Case 19-12415-MFW           Doc 108      Filed 12/03/19    Page 12 of 16



                  Responses Received:

                  A.       lnformal comments received from Chubb Insurance Companies

                  B        Informal comments received from Dallas County, Bexar County, Harris County
                           and Tarrant County.

                  C.       Informal comments received from Vy'eitzman, Deutsche Asset 8¿ Wealth
                           Management, Federal Realty Investment Trust, 747 North Wabash Partners, LLC
                           and Starwood Retail Partners.

                  D        Limited Objection of Levin Management Corporation, as Agent for Flarmon
                           Meadow Owner, LLC to Entry of Final Orders (I) Authorizing the Debtors to
                           (A) Obtain Postpetition Financing, (B) Grant Liens and Superpriority
                           Adrninistrative Expense Claims to Post-Petition Lenders and (C) Utilize Cash
                           Collateral, (II) Providing Adequate Protection to Pre-Petition Secured Parties,
                           (III) Modifying Automatic Stay, (lV) Granting Related Relief and (V) Scheduling
                           a Final Hearing   [D.I. 95, filed on December 2,20191

                 E.        The County of Denton, Texas' Objection to the Order (I) Authorizing the Debtors.
                           on an Interim Basis, to (A) Obtain Post-Petition Financing, (B) Grant Liens and
                           Superpriority Administrative lixpense Claims to Post-Petition Lenders and
                           (C) Utilize Cash Collateral, (II) Providing Adequate Protection to the Pre-Petition
                           Secured Parties, (lII) Modifying the Automatic Stay, (IV) Granting Related
                           Relief, Pursuant to 11 U.S.C. Sections 105, 361,362,363,364, and 507, and
                           (V) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 and Local
                           Rule 4001-2 [D.1. 96, filed on December 2,20191

                 F         Limited Objection of PACA Creditor Get Irresh Produce, Inc. to Motion of the
                           Debtors and Debtors-ln-Possession to (l) (A) Obtain Post-Petition Financing, (B)
                           Grant Liens and Superpriority Administrative Expense Claims to Post-Petition
                           Lenders and (C) Utilize Cash Collateral, (II) Providing Adequate Protection to the
                           Pre-Petition Secured Parties, (Ill) Modifying the Automatic Stay, (IV) Granting
                           Related Relief, Pursuant to 1 1 U.S.C. Sections 105, 361 , 362,363, 364, and 507,
                           and (V) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 and Local
                           Rule 4001-2 [D.I. 100, filed on December 2,20191

                 G         Omnibus Objection of the Offìcial Committee of Unsecured Creditors to Debtors'
                           Motions for: (I) Entry of a Final Order Authorizing Postpetition Financing and
                           Use of Cash Collateral; and (II) Entry of an Order Approving Bidding Procedures
                           [D.1. 101 . filed on Decemb er 3, 20191

                 Related Documents

                 A.        Declaration of Matthew R. Manning in Support of the Debtors' Chapter 1l
                           Petitions and First Day Pleadings [D.I. 2, filed on November 74,20191


I r 247.00   I   -W00s8867.4)                               12
                    Case 19-12415-MFW           Doc 108      Filed 12/03/19   Page 13 of 16



              B         Declaration   ofJean E. Hosty in Support of the Motion of the Debtors and
                        Debtors-ln-Possession for Interim and Final Orders (I) Authorizing the Debtors,
                        on an Interim Basis, to (A) Obtain Post-Petition Financing, (B) Grant Liens and
                        Superpriority Administrative Expense Claims to Post-Petition Lenders and
                        (C) Utilize Cash Collateral, (II) Providing Adequate Protection to the Pre-Petition
                        Secured Parties, (III) Modifying the Autornatic Stay, (lV) Granting Related
                        Relief, Pursuant to 11 U.S.C. Sections 105, 361,362,363,364 and 507, and
                        (V) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 and Local
                        Rule 4001-2 [D.I. 13, filed on November 14,20191

              C         Notice of Filing of Chapter I I Petitions and Related Motions and Declarations
                        1D.1.21, fìled on November 74,20191

              D         Order (I) Authorizing the Debtors, on an Interim Basis, to (A) Obtain Post-
                        Petition Financing, (B) Grant Liens and Superpriority Adrninistrative Expense
                        Clairns to Post-Petition Lenders and (C) Utilize Cash Collateral, (II) Providing
                        Adequate Protection to the Ple-Petition Secured Parties, (lll) Modifying the
                        Automatic Stay, (lV) Granting Related Relief, Pursuant to l1 U.S.C. Sections
                        105, 361, 362,363,364 and 507, and (V) Scheduling a Final Hearing Pursuant to
                        Bankruptcy Rule 4001 and Local Rule 4001-2 lDJ 63, entered on November 15,
                        20t91

              E         Omnibus Notice of Certain Second Day Hearing Motions [D.1. 66, filed on
                        November 15,2019]

              Status: This matter is going forward.

18.           Motion of the Debtors for Entry of an Order (A) Approving Bidding Procedures in
              Connection with a Transaction by Public Auction; (B) Scheduling a Hearing to Consider
              the Transaction; (C) Approving the Fonn and Manner of Notice Thereof; (D) Approving
              Contract Procedures; and (E) Granting Related Relief [D.1. 14, filed on November 14,
              201e1

              Response l)eadline: I)ecember 2,2019 at 4:00 p.m. Extended to December 3,2079 at
              l0:00 a.m. for the Official Committee of Unsecured Creditors.

              Responses Received:

              A         Informal comments received from the Office of the United States Trustee

              B         Informal comments received from Weitzman, Deutsche Asset &. Wealth
                        Management, Federal Realty Investment Trust, 747 North Wabash Partners, l,l,C
                        and Starwood Retail Partners.




I l 247,00r   -w0058867.4)                              13
                      Case 19-12415-MFW          Doc 108       Filed 12/03/19   Page 14 of 16



                C         Limited Objection of Levin Management Corporation, as Agent for Harmon
                          Meadow Owner, LLC to Debtors' Motion: (A) Approving Bidding Procedures in
                          Connection with a Transaction by Public Auction; (B) Scheduling a Hearing to
                          Consider the Transaction; (C) Approving the Form and Manner of the Notice
                          Thereof; (D) Approving the Contract Procedures; and (E) Granting other Related
                          Relief [D.I. 93, filed on December 2,20191

                D         1200  Ilarbor Boulevard, LLC's Limited Obiection to Debtors' Motion Regarding
                          Cerlain Prepetition Tax and Fee Obligations [Docket No. 9] and Reservation of
                          Rights Regarding the Debtors' Bid Procedures and Sale Motion fDocket Nos. 14,
                          l5l [D.1. 98, filed on December 2,20191
                E         Omnibus Objection of the Off,rcial Committee of Unsecured Creditors to Debtors'
                          Motions for: (I) Entry of a Final Order Authorizing Postpetition Financing and
                          Use of Cash Collateral; and (II) Entry of an Order Approving Bidding Procedures
                          [D.I. 101, filed on December 3,20191

                Related Documents:

                A         Declaration   of Matthew R. Manning in Support of the Debtors' Chapter i           1

                          Petitions and First Day Pleadings [D.I. 2, filed on November 74,2019]

                B         Notice of Filing of Chapter l1 Petitions and Related Motions and Declarations
                          [D.I. 21, filed on November 14,2019]

                C         Omnibus Notice of Certain Second Day Hearing Motions [D.L 48, filed on
                          November 15,20191

                D         Notice of Sale of Certain Assets at Auction [D.L 88, filed on November   27   ,2019]
               E          Notice of Assumption and Cure Cost with Respect to Executory Contracts or
                          Unexpired Leases Potentially to be Assumed and Assigned in Connection with
                          Sale of Debtors' Assets fD.L 89, filed on Novemb er 27 ,20191

                Status: This rnatter is going forward.

l9             ISEALED] Motion of the Debtors for Entry of an Order Authorizing Implementation of
               Key Employee Retention Plan and Key Employee Incentive Plan [D.1. 37, hled on
               November 14,20191

               Response f)eadline: December 2,2079 at 4:00 p.m. Extended          to December 3,2019 at
               l0:00 a.m. f'or the Official Committee of Unsecured Creditors.

               Responses Received:

               A.        lnformal comments received fi'om the Office of the United States Trustee


{ r 247,00 l   -v/00s8867.4}                              14
                      Case 19-12415-MFW            Doc 108       Filed 12/03/19   Page 15 of 16



                B            ISEALED] Objection of the Official Committee of Unsecured Creditors to the
                             Motion of the Debtors for an Order Authorizing Implementation of Key
                             Employee Retention Plan and Key Employee Incentive Plan [D.I. 102, filed on
                             I)ecember 3,20191

                C            Motion for Entry of an Order Authorizing the Committee of Unsecured Creditors
                             to File Under Seal Its      Objection to Motion of the Debtors for an Order
                             Authorizing Implementation of Key Employee Retention Plan and Key Employee
                             Incentive Plan [D.1. 103, filed on December 3,20191

                D            IREDACTED] Objection of the Official Committee of Unsecured Creditors to the
                             Motion of the Debtors for an Order Authorizing Implementation of Key
                             Employee Retention Plan and Key Employee Incentive Plan [D.I. 104, frled on
                             December 3,20191

                Related Documents

                A.           IREDACTED] Motion of the Debtors for Entry of an Order Authorizing
                             Implernentation of Key Employee Retention Plan and Key Employee Incentive
                             Plan [D.I. 38, filed on November 74,20191

                B            Motion of the Debtors for Entry of an Order Authorizing Debtors to File Under
                             Seal Certain Exhibits to the Motion of the Debtors for Entry of an Order
                             Authorizing Implernentation of Key Employee Retention Plan and Key Employee
                             Incentive Plan [D.1. 39, filed on November 14,2019]

                C            Omnibus Notice of Certain Second Day Hearing Motions [D.1. 48, filed on
                             November 15,2019)

                Status: The informal comments from the OfTce of the United States -frustee have been
                resolved. f'his matter is going forward.

20.             Motion fbr Entry of an Order Authorizing the Committee of Unsecured Creditors to File
                Under Seal Its Objection to Motion of the Debtors f-or an Order Authorizing
                Implementation of Key Employee Retention Plan and Key Employee Incentive Plan [D.L
                103, filed on December 3,20191

                Response Deadline:       At or before the hearing

                Responses Received: None

                Related Documents

                A.           ISEALED] Objection of the Official Committee of Unsecured Creditors to the
                             Motion of the Debtors for an Order Authorizing Implementation of Key
                             IJmployee Retention Plan and Key Employee Incentive Plan [D.1. 102, filed on
                             December 3,20191

{   r   247 oo r -w0058867   4}                             I5
                   Case 19-12415-MFW        Doc 108        Filed 12/03/19   Page 16 of 16



              Status: This matter is going forward.

Dated: December 3, 201,9                                   IS RATH & COBB LLP
       Wilmington, Delaware

                                                           G.
                                                Kimberly A. Brown (No. 5138)
                                                Matthew R. Pierce (No. 5946)
                                                Nicolas E. Jenner (No. 655a)
                                                919 Market Street, Suite 1800
                                                Wilmington, Delaware I 9801
                                                Telephone: (302) 467 -4400
                                                Facsimile: (302) 467 -4450
                                                Email : landis@lrclaw.com
                                                        brown@lrclaw.com
                                                        pierce@lrclaw.com
                                                        jenner@lrclaw.com

                                                Proposed Counsel þr the Debtors
                                                and D ebtor s - In-P o s s e s s i on




{ 1247.001   -w0058867.4}                             t6
